19-3811
     Wong v. Garland
                                                                             BIA
                                                                     A029 835 206
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 1st day of October, two thousand twenty-one.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            DENNY CHIN,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   MING WONG, AKA HEE SUK CHU YANG,
14   AKA MING DI WANG, AKA KEE YOAN
15   YANG,
16            Petitioner,
17
18                     v.                                  19-3811
19                                                         NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Stuart Altman, New York, NY.
26
27   FOR RESPONDENT:                   Ethan P. Davis, Acting Assistant
28                                     Attorney General; Paul Forino,
29                                     Senior Litigation Counsel; Robert
 1                                  D. Tennyson, Jr., Trial Attorney,
 2                                  Office of Immigration Litigation,
 3                                  United States Department of
 4                                  Justice, Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Ming Wong, a native and citizen of China,

10   seeks review of a November 8, 2019, decision of the BIA

11   denying his motion to reopen.         In re Ming Wong, No. A 029 835

12   206 (B.I.A. Nov. 8, 2019). We assume the parties’ familiarity

13   with the underlying facts and procedural history in this case.

14       We review the BIA’s denial of a motion to reopen for

15   abuse of discretion.    See Jian Hui Shao v. Mukasey, 546 F.3d

16   138, 168-69 (2d Cir. 2008).        In his third motion to reopen

17   with the BIA, Wong argued that the agency did not have

18   jurisdiction   to   commence    removal    proceedings   and   should

19   permit him to apply for cancellation of removal because his

20   notice to appear (“NTA”), which did not contain a hearing

21   date or time, was deficient under Pereira v. Sessions, 138 S.

22   Ct. 2105 (2018), and thus did not vest jurisdiction with the

23   immigration court or stop his accrual of the physical presence

                                       2
 1   required for cancellation.

 2          It is undisputed that Wong’s 2018 motion to reopen was

 3   untimely and number barred because it was his third motion

 4   and was filed more than 23 years after his 1994 exclusion

 5   order.     See    8 U.S.C.     § 1229a(c)(7)(A),          (C)(i);      8 C.F.R.

 6   § 1003.2(c)(2).        Wong argues that the BIA should have excused

 7   the time limit and reopened sua sponte given the intervening

 8   decision in Pereira.         In Pereira, the Supreme Court held that

 9   the Immigration and Nationality Act unambiguously requires an

10   NTA to include a hearing time and place to trigger the “stop-

11   time    rule,”   138    S.    Ct.   at       2113–20,   which   cuts     off   a

12   noncitizen’s accrual of physical presence or residence for

13   the purposes of qualifying for cancellation of removal, see

14   8 U.S.C. § 1229b(a), (b), (d)(1).                  An NTA that does not

15   contain a hearing date and time as required by Pereira is not

16   cured for purposes of the stop-time rule by a subsequent

17   hearing notice that provides the missing information.                      See

18   Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021).                  Nonetheless,

19   the BIA did not err in declining either to excuse the time

20   and number limitations on Wong’s motion based on Pereira or

21   to   exercise    its    authority    to       reopen    sua   sponte   because


                                              3
 1   Pereira, and the stop-time rule in general, is inapplicable

 2   in Wong’s case.

 3       Wong was placed in exclusion proceedings in 1994 by

 4   Notice to Applicant for Admission Deferred for Hearing Before

5    an Immigration Judge (Form I-122).    See 8 C.F.R. § 1240.30

6    (“An exclusion proceeding is commenced by the filing of Form

 7   I–122 with the Immigration Court.”). Pereira dealt only with

 8   the requirements for an NTA in removal proceedings under 8

 9   U.S.C. § 1229, a provision that was added to the INA by the

10   Illegal Immigration Reform and Immigrant Responsibility Act

11   of 1996 (“IIRIRA”).   See Pereira, 138 S. Ct. at 2113–15; see

12   also 8 U.S.C. § 1229(a)(1)(G)(i) (1996) (requiring that a

13   notice to appear specify “[t]he time and place at which the

14   proceedings will be held”).   As the Supreme Court in Pereira

15   acknowledged, pre-IIRIRA charging documents are materially

16   different from NTAs and have different requirements.      See

17   Pereira, 138 S. Ct. at 2117 n.9 (recognizing that orders to

18   show cause (which commence deportation proceedings) were not

19   required to “include time-and-place information”); see also

20   8 U.S.C. § 1252b(a)(2)(A) (repealed 1996) (providing that

21   written notice of the hearing time and place be given “in the


                                   4
 1   order to show cause or otherwise” (emphasis added)). Further,

 2   given that Wong was in exclusion proceedings, he is not

 3   eligible for cancellation of removal.    See Patel v. McElroy,

 4   143 F.3d 56, 60–61 (2d Cir. 1998) (holding noncitizen in

 5   exclusion     proceedings   ineligible   for   “suspension   of

 6   deportation,” which was the predecessor to cancellation of

 7   removal).   We lack jurisdiction to review the BIA’s “entirely

 8   discretionary” decision not to exercise its authority to

 9   reopen sua sponte.    Ali v. Gonzales, 448 F.3d 515, 518 (2d

10   Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe,
16                                 Clerk of Court




                                    5